Citation Nr: 0112227	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-08 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than January 15, 
1998, for the grant of a 40 percent evaluation for right 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
September 1991.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board initially notes that the veteran failed, without 
explanation, to report for his requested hearing before a 
traveling member of the Board in February 2001.  His request 
for such a hearing is therefore considered withdrawn.  
38 C.F.R. § 20.704(d) (2000).


REMAND

Briefly, the veteran contends that he is entitled to an 
effective date earlier than January 15, 1998, for the grant 
of a 40 percent evaluation for his right shoulder disability.

The record reflects that on January 15, 1998, the veteran, 
through his representative, submitted a claim for an 
increased rating for right shoulder disability.  VA treatment 
records for July 1997 to April 1999 were thereafter obtained 
showing that the veteran was examined for his right shoulder 
disability on an outpatient basis on July 23, 1997.  
Thereafter, and following VA examination of the veteran in 
December 1998, the RO, later in December 1998, increased the 
evaluation assigned the veteran's right shoulder disability 
to 40 percent disabling, effective January 15, 1998.  In the 
March 1999 Statement of the Case, the RO explained, in 
essence, that while the July 23, 1997, treatment note could 
be considered an informal claim for an increased rating for 
right shoulder disability (pursuant to 38 C.F.R. § 3.157), it 
was not factually ascertainable that the veteran's right 
shoulder disability had actually increased in severity prior 
to January 15, 1998.

The Board notes that at his October 1999 hearing before a 
hearing officer at the RO, the veteran testified that he had 
applied for or received workers' compensation benefits based 
on his right shoulder disability at some time in 1997.  
Notably, however, there is no indication that the RO has 
sought to obtain any records associated with the referenced 
workers' compensation claim.  Clearly such records are 
relevant to the determination of whether the veteran's right 
shoulder disability underwent an increase in severity prior 
to January 15, 1998, and they should therefore be obtained.
 
The Board additionally notes that the veteran was apparently 
in receipt of VA vocational rehabilitation benefits in 1997.  
The record reflects that his vocational rehabilitation folder 
has not been associated with the claims file.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his right 
shoulder disability, particularly 
with respect to the period prior to 
January 15, 1998.  When the 
requested information and any 
necessary authorizations have been 
received, the RO should attempt to 
obtain copies of all pertinent 
records which have not already been 
obtained.  In any event, the 
veteran's VA vocational 
rehabilitation folder should be 
associated with the claims file.

2.  After obtaining any necessary 
information and authorization from 
the veteran, the RO should attempt 
to obtain copies of the medical 
records pertaining to all workers' 
compensation claims filed by the 
veteran from 1997 to the present.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran or 
associated with workers' 
compensation claims filed by the 
veteran, the RO should so inform the 
veteran and his representative, and 
request them to provide a copy of 
such records.

4.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
Then, the RO should readjudicate the 
issue on appeal.

5.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
for the issue in appellate status 
and provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


